RENDERED: MARCH 26, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0105-MR

ROBERT OATES                                                           APPELLANT


               APPEAL FROM LIVINGSTON CIRCUIT COURT
v.           HONORABLE CLARENCE A. WOODALL, III, JUDGE
                       ACTION NO. 17-CR-00046


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, TAYLOR, AND K. THOMPSON, JUDGES.

CALDWELL, JUDGE: Robert Oates (“Oates”) appeals from his conviction of

Theft by Unlawful Taking over $500 and his resultant sentence of one-year

imprisonment. He alleges that the trial court erred in not directing a verdict on the

charge. He also complains that the trial court allowed evidence to be presented

which was more prejudicial than probative because it was not properly

authenticated, but acknowledges that he did not object to the admission of the
evidence at trial. Finally, he alleges that the complaining witness’s utterance to the

Appellant whilst leaving the witness box was prejudicial and the jury should have

been admonished to ignore the utterance; relief he did not request from the trial

court. We affirm.

                                      FACTS

             In 2016, Oates was working for Greer Excavating in Livingston

County. Oates had previously operated his own construction business, but upon

divorcing, he had dissolved his business. While wrapping up his business, he sold

some equipment. This included a bulldozer which he sold to Greer Excavating,

owned and operated by Keith Greer (“Greer”). He then began working for Greer

as an employee.

             In September of 2016, Oates was approached by Jim Tinsley

(“Tinsley”), who wanted to have some work done on property he owned.

Understanding that Tinsley would pay more if Greer Excavating was engaged,

Oates agreed to do the work for Tinsley as a side job “as a favor.”

             According to Oates, he told Greer about the Tinsley job and Greer

agreed to allow him to use the bulldozer to do the work for Tinsley as long as rent

was paid for its use. After several weeks, toiling after work hours, Oates finished

the job and was paid by Tinsley via check made payable to Oates Construction in

the amount of $1,600, plus title to a Jeep valued by the parties at $500.


                                         -2-
             Oates insists he then reimbursed Greer Excavating for materials he

had ordered for the Tinsley job through Greer Excavating, and made this

reimbursement in cash. He also alleged that he had paid Greer for rental of the

bulldozer. The total amount that Oates alleged he paid Greer for the job was

$1,900. He did not ask for or receive a receipt. Evidence at trial suggested Tinsley

paid Oates a total of $2,100 in cash plus the value of the Jeep.

             Greer had a different view of the situation. He testified at the trial that

he was wholly unaware of the Tinsley job and denied that Oates ever asked

permission to use the bulldozer or order materials for the job through Greer

Excavating. When Greer was billed for the materials, he asked Oates about the bill

and learned of the Tinsley job. Oates assured him that he would reimburse the

company for the materials. When Greer was never paid for the materials by his

employee, Oates, he approached Tinsley for payment. That was when he was

presented with evidence that Tinsley had paid “Oates Construction” for the work

which had been completed using Greer Excavating equipment and with materials

purchased through the company. Greer denied ever being reimbursed by Oates for

any of the materials or the use of the bulldozer, despite Oates’ testimony to the

contrary.

             Oates was charged with Theft by Unlawful Taking over $500 but

under $10,000, a Class D felony. Following a trial at which the trial court entered


                                          -3-
a directed verdict as to the Jeep, Oates was found guilty for keeping the $1,600

which Tinsley had paid him. The jury recommended the minimum sentence of

one-year imprisonment, which was imposed by the Livingston Circuit Court. He

now appeals as a matter of right.

                  STANDARD OF REVIEW AND ANALYSIS

                                    Directed Verdict

             The standard of review for the denial of a motion for directed verdict

of acquittal involves the following:

             On motion for directed verdict, the trial court must draw
             all fair and reasonable inferences from the evidence in
             favor of the Commonwealth. If the evidence is sufficient
             to induce a reasonable juror to believe beyond a
             reasonable doubt that the defendant is guilty, a directed
             verdict should not be given. For the purpose of ruling on
             the motion, the trial court must assume that the evidence
             for the Commonwealth is true, but reserving to the jury
             questions as to the credibility and weight to be given to
             such testimony.

Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991).

             Oates argues that the trial court erred when it allowed the jury to

deliberate because there was insufficient evidence provided to support a finding of

guilt. He complains that the evidence—which consisted of the testimony of Keith

Greer and Jim Tinsley, as well as the check Tinsley gave him payable to Oates

Construction, and receipts for materials Oates purchased through Greer Excavating




                                          -4-
to complete the Tinsley gig—was not sufficient because Oates himself disputed

their testimony.

             However, Oates forgets that it is the jury who is the arbiter of the

credibility of witnesses when testimony is in conflict. What Oates suggests is that

the trial court should have placed his judgment as to the credibility of the witnesses

as paramount to the judgment of the trier of fact, i.e., the jury. However, the law is

actually in opposition to his argument.

             [Such an argument] improperly shifts the credibility
             determination from the jury to the judge. As cautioned
             by Professor Lawson, the power to disqualify witnesses
             “should be applied grudgingly, only against the
             ‘incapable’ witness and never against the ‘incredible’
             witness, since the triers of fact are particularly adept at
             judging credibility.” Robert G. Lawson, The Kentucky
             Evidence Law Handbook § 3.00[2][b] at 239 (5th ed.
             2013) (quoting the Evidence Rules Study Committee,
             Kentucky Rules of Evidence—Final Draft, p. 54 (Nov.
             1989)).

Ross v. Commonwealth, 531 S.W.3d 471, 477 (Ky. 2017).

             When the testimony of witnesses differs on a fact, it is the jury’s

responsibility to determine witness credibility and find facts. It is not the trial

court’s purview to remove that duty from the jury.

             [W]hen looking at the trial court’s failure to grant a
             directed verdict, an appellate court should not reverse
             unless “it would be clearly unreasonable for a jury to find
             guilt.” Commonwealth v. Benham, 816 S.W.2d 186, 187
             (Ky. 1991).


                                           -5-
Commonwealth v. Goss, 428 S.W.3d 619, 625-26 (Ky. 2014), as modified (Apr.

28, 2014). A simple divergence of testimony, such as that at issue here, is

insufficient for us to determine “it would be clearly unreasonable for a jury to find

guilt.” Id.

              The trial court properly allowed the jury to determine which witnesses

to find credible, and, through the testimony, determine the facts it found supported

by substantial evidence. We cannot say that it was wholly unreasonable for the

jury to have found the testimony of Tinsley and Greer credible and to have found

the testimony of Oates to be self-serving and less worthy of belief. The trial court

did not err in denying the motion for a directed verdict.

                                Admission of Evidence

              Oates made no objection to the introduction of the evidence of which

he now complains; thus, he alleges that the introduction of the evidence rises to the

level of palpable error.

              A palpable error which affects the substantial rights of a
              party may be considered by the court on motion for a
              new trial or by an appellate court on appeal, even though
              insufficiently raised or preserved for review, and
              appropriate relief may be granted upon a determination
              that manifest injustice has resulted from the error.

Kentucky Rules of Criminal Procedure (RCr) 10.26.

              A palpable error is clear and plain, affects the substantial
              rights of a party, and is more likely than other ordinary
              errors to affect the outcome of the case. Miller v.

                                          -6-
             Commonwealth, 283 S.W.3d 690, 695 (Ky. 2009). Even
             so, the defendant is not entitled to relief unless it can be
             determined that manifest injustice, i.e., a repugnant and
             intolerable outcome, resulted from that error. Id.

McCleery v. Commonwealth, 410 S.W.3d 597, 605-06 (Ky. 2013).

             Oates alleges that the introduction of receipts for the materials he

purchased for the Tinsley job through Greer Excavating were not properly

authenticated. He claims this because of handwritten notations which appear on

several of them, and complains that one of the receipts was completely

handwritten. Oates alleges that it is only these handwritten notations that link the

receipts to the Tinsley job, and therefore to him, alleging that the receipts could

have been from other jobs performed for Greer Excavating customers. He forgets,

however, that he testified that he ordered materials for the Tinsley job through

Greer Excavating, utilizing the company’s ability to order materials without having

to pay immediately as he would have had to if he had ordered the materials

himself.

             Oates’ failure to challenge the admissibility of the receipts for the

materials at trial requires the application of the more vigorous standard of palpable

error in reviewing his allegation of error. We cannot say that “a repugnant and

intolerable outcome, resulted” because of the introduction of the receipts. Id. at

606. The testimony of Tinsley and Greer alone was sufficient for the jury to find

guilt, and these receipts were not the linchpin of the case. We cannot say that the

                                          -7-
result of this trial was so shocking or repugnant as to require reversal or that there

is a “probability of a different result or error so fundamental as to threaten a

defendant’s entitlement to due process of law.” Martin v. Commonwealth, 207

S.W.3d 1, 3 (Ky. 2006). Therefore, we find no palpable error in the introduction of

the receipts.

                       Witness Comment While Leaving the Stand

                We will review this allegation of error for an abuse of discretion.

Shegog v. Commonwealth, 142 S.W.3d 101 (Ky. 2004). However, we must point

out that despite Oates’ arguments to the contrary, at trial he never requested

specific relief for what he alleges occurred when Mr. Greer left the witness stand.

Therefore, our review for an abuse of discretion is of a generous nature as we

could just have soundly determined that a palpable error review was warranted. As

we do not believe that he is entitled to relief under either standard of review, we

will review the trial court’s actions for an abuse of discretion.

                Mr. Greer was called by the Commonwealth on rebuttal after Oates

testified in his own defense. Upon leaving the stand and walking past defense

counsel table where Oates sat, Mr. Greer apparently made a disparaging comment

to him. The comment was not caught by the courtroom microphones and thus we

only have counsel’s representations to the content of Mr. Greer’s utterance at the

bench. But, suffice it to say, Mr. Greer was not kindly disposed towards Oates and


                                            -8-
expressed that opinion in strong language as an aside. An attorney, not involved in

the matter at hand, was present in the courtroom and was close to counsel table,

heard the utterance, and approached the bench with defense counsel to discuss the

matter with the trial court.

             We have no reason to believe the utterance did not occur as defense

counsel and uninterested counsel stated. However, we cannot say that the

statement alone to the court, without asking for relief, was sufficient for a finding

that the trial court abused its discretion in not taking action—particularly

when defense counsel did not request any action be taken vis-à-vis the deliberating

jury. Now, on appeal, Oates argues that the jury should have been polled and, if

polling determined the remark was heard, admonished not to consider the remark if

they did hear it. However, no such request was made by counsel at the trial. When

the trial court asked counsel after the return of the verdict whether either side

wished the jury to be polled on the verdict, defense counsel declined and did not

bring up Greer’s utterance again.

             We cannot say that the trial court abused its discretion in not taking

action on this matter, especially after defense counsel effectively waived the matter

by not requesting any further action be taken after the guilty verdict was returned.

Rather, we find the trial court was correct in not highlighting an unfavorable

utterance about the defendant before the verdict as the jury could have found Oates


                                          -9-
not guilty, and mentioning the utterance before deliberation could have affected the

outcome, especially if the jury did not actually hear the aside. We find the trial

court acted properly and did not abuse its discretion.

                                  CONCLUSION

             Having reviewed the allegations of error, we find that the trial court

did not err and AFFIRM the conviction and sentence.

             TAYLOR, JUDGE, CONCURS.

             THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.

BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Kayla D. Deatherage                        Daniel J. Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Lauren Lewis
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -10-